United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G, Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-449
Issued: November 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 5, 2006 appellant, through counsel, filed a timely appeal from a
November 13, 2007 decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed an April 12, 2007 decision denying her claim for intermittent wage
loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established entitlement to intermittent wage-loss
compensation for more than two hours a day from December 5, 2003 through July 27, 2006 due
to her accepted carpal tunnel syndrome.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a December 8, 2005
decision, the Board found that the Office did not meet its burden of proof to terminate
1

Docket No. 05-1335 (issued December 8, 2005).

appellant’s compensation benefits effective November 12, 2003.2 The Board reversed the Office
hearing representative’s decision dated May 9, 2005. The facts and the history contained in the
prior appeal are incorporated by reference.
Following the Board’s decision, the Office requested appellant to file claims for
compensation (Form CA-7) for wage loss on and after November 12, 2003. On March 4, 2006
she submitted the requested Form CA-7 claims for compensation for the period November 1,
2003 through January 20, 2006;3 time analysis forms for the relevant period; a breakdown of the
hours she did not work due to her carpal tunnel syndrome and medical evidence. A February 8,
2006 duty status report limited appellant to six hours per day with restrictions. The undated
reports of Dr. John G. Wassil, III, a treating Board-certified physiatrist, found that appellant was
unable to work a full eight-hour day. 4
Dr. Wassil stated that appellant left work on specified dates, took medication and applied
hot compresses for her condition. He listed the dates she left early as December 5, 2003 to
January 20, 2006.
Appellant stated that she was unable to work a full 8-hour day during the period
November 13, 2003 through January 20, 2006 and that she was claiming 1,238.75 hours of
compensation. She claimed 2.50 hours for April 22, 2004; 2.75 hours for March 26, July 9,
September 10, 2004; 3.00 hours for April 8, 2004; 3.00 hours for May 22, 28 and 29, June 8, 23
and 24, July 2, August 11 to 13, 20, 26 and 31, September 24 and 29, 2004; 3.50 hours of
compensation for January 31, March 16 and 31, April 10 and 14, May 20, June 10, 21 and 30,
July 30, 2004; 3.75 hours for March 23 and 30, 2004; 4.00 hours for July 14, 2004; 4.50 hours
for April 1 and June 16, August 23, 2004; 8.00 hours for December 5 and 6, 2003, February 2,
July 31, August 27, September 4, November 13 and December 4, 2004, January 25, 2005,
February 3 and 19, April 9 and 30, July 29 and October 31, 2005.5
On March 16, 2006 the Office approved two hours of wage-loss for December 5, 6 and
13, 2005, February 2 and 28, March 2, April 9, July 12, 14 and 31, August 27, September 4,
November 13 and December 4, 2004, February 3 and 19,6 April 30, July 14, 15 and 29,
October 31 and December 3, 2005. It disallowed eight hours of compensation for January 25,
2

On March 21, 1990 appellant, a 37-year-old letter sorting machine clerk, filed an occupational disease claim
alleging that on March 6, 1990 she first realized her carpal tunnel syndrome was employment related. The Office
accepted her claim for bilateral carpal tunnel syndrome and paid compensation for intermittent periods of disability.
On November 22, 2002 appellant accepted limited-duty position working six hours per day and the Office paid
compensation for two hours a day of disability.
3

The employing establishment certified 1,305.72 hours of leave without pay for this period.

4

On February 14, 2006 appellant accepted the employing establishment’s limited-duty job offer. The duties of
the position included 2.5 hours of casing letters, 0.5 hours of casing flats, 20 minutes of collecting mail and as
needed for camera security room. The physical requirements of the job were listed as 3.00 hours of repetitive
motion, 0.5 hours of pulling/pushing, 6.00 hours of bending/twisting/stooping and simple grasping, 6.00 hour of
walking/standing/sitting and reaching above shoulders.
5

For all other dates noted appellant claimed two hours of compensation.

6

The Office noted the year as “2004.” This appears to be a typographical error as the year should be “2005.”

2

2005 as it was not authorized to attend hearings as requested by appellant. The Office found the
medical evidence insufficient to support disability for more than two hours on the dates claimed
between September 12 and October 18, 2005.7
In an April 3, 2006 report, Dr. Wassil noted that appellant could only work six hours a
day due to her accepted carpal tunnel syndrome. As to the dates she claimed more than two
hours, Dr. Wassil stated:
“[Appellant] has provided me a list of dates over the past two years that she has
had to leave work earlier than six hours. It seems to me that the number of times
that she has had to leave work early is completely and appropriately compatible
with her diagnosis of carpal tunnel syndrome and is based objectively on the
results of the EMG/NCV (electromyogram/nerve conduction velocity) test
performed most recently, approximately one to one and one-half years ago which
shows severe nerve damage both wrists. It is completely compatible with this
condition that on these occasions, it is very reasonable to assume that the patient
could develop more significant problems related to carpal tunnel, which includes
pain, numbness and tingling. These are subjective findings. The more objective
findings I [a]m concerned with is the fact the patient develops weakness and lack
of endurance and inability to feel or control the mail that she has to pitch and the
fact the patient develops swelling in the hands and wrists, which further impairs
function.”
Dr. Wassil stated that he had reviewed the dates claimed noting that if appellant awoke
with problems in her hand it was reasonable for her to take an entire day off if she did not obtain
relief by medication. Appellant claimed eight hours for fourteen times over the prior two years,
which Dr. Wassil advised was “completely, normal, reasonable and compatible” with her
condition and the objective evidence.
On April 6, 2006 appellant filed an additional claim for compensation for lost wages for
the period January 21 to March 31, 2006 for 120.5 hours, together with appropriate time analysis
forms.
On April 28, 2006 the Office received appellant’s letter addressing the days she was
unable to work a six-hour day due to numbing pain from her accepted carpal tunnel syndrome.
She claimed 10.5 hours of additional compensation for the period January 21 to March 31, 2006.
In a letter dated May 2, 2006, the Office noted receipt of appellant’s claim for wage-loss
compensation. It authorized payment for 98 hours of intermittent wage loss based upon
Dr. Wassil’s report that she could only work six hours per day. The Office found that the
medical evidence was insufficient to support payment for more than two hours of wage-loss a
day on the remaining days.

7

On Mach 17, 2006 the Office paid appellant $15,434.03 for wage-loss compensation for the period
November 13, 2003 through January 20, 2006.

3

In a report dated May 8, 2006, Dr. Wassil diagnosed bilateral carpal tunnel syndrome.
He discussed appellant’s condition and situation with her and concluded:
“[T]he objective clinical findings, which I find justify her on occasional taking off
before her six[-]hour shift is up, her call offs for the full shift and the fact that her
routine schedule involves six hours of work with two hours off with pay. It was
basically based upon results of the EMG/NCV test, which shows substantial and
significant nerve damage at her wrists and the fact that this situation flares upon a
regular basis, causing her to be less physically functional and most importantly,
causing weakness and loss of endurance, which are objective clinical findings, as
well as swelling in the hands and inability to feel mail to do her job.”
On June 17, 2006 Dr. Wassil noted that appellant “needs to be seen on any day that she
stays home or has to leave work early for her work-related condition of carpal tunnel.” He stated
that he reviewed appellant’s “forms and paperwork that show the dates from 2003 to 2006 that
she had to miss work or leave work early.” Dr. Wassil “verified that she takes a fairly consistent
number of days off, or leaves work early on a consistent number of days per month and these
have not been increasing to any significant degree.”
On September 26, 2006, Dr. Alan H. Wilde, a second opinion Board-certified orthopedic
surgeon, diagnosed bilateral carpal tunnel syndrome. He advised that appellant had residuals of
her accepted condition. Dr. Wilde opined that appellant was capable of working a modified job
with restrictions including no wrist repetitive movement and no pushing or lifting more than 10
pounds. He recommended carpal tunnel surgery.
On January 31, 20078 Dr. Wassil again listed specific dates that appellant was unable to
complete a full days work between December 27, 2003 to January 20, 2006. He stated that she
had severe pain, swelling, numbness and stiffening of her hands and fingers, which required her
to take medication and place hot compresses on her hands. Dr. Wassil stated that appellant was
totally disabled due to residuals of her carpal tunnel condition.
By decision dated April 12, 2007, the Office denied appellant’s claim for intermittent
wage loss for more than two hours a day from December 5, 2003 through July 27, 2006.9 It
found the medical evidence was insufficient to establish disability for intermittent wage loss for
more than two hours.
In a letter dated April 14, 2007, appellant’s counsel requested an oral hearing, which was
held on September 18, 2007.
On May 2, 2007 the Office determined a conflict in the medical opinion arose between
Dr. Wassil, appellant’s treating physician, who advised that appellant was capable of working six
8

Dr. Wassil noted the year as “2006,” but this appears to be a typographical error as the year should be “2007.”

9

The Office noted the dates on which appellant claimed more than two hours of wage-loss compensation were
December 5, 6 and 13, 2003; February 28, March 2, April 9, July 12, 14 and 31, August 27, September 4,
November 13 and December 4, 2004; February 2 and 19, April 30, July 14, 15 and 29, October 31 and December 3,
2005; January 21 and 25, February 15, March 2, 3, 4, 11 and 14, July 26 and 27, 2007.

4

hours with restrictions, and Dr. Wilde, a second opinion physician, who opined that she was
capable of working eight hours a day with restrictions. It referred appellant to Dr. James A.
Shaer, a Board-certified orthopedic surgeon, to resolve this conflict. In a May 14, 2007 report,
Dr. Shaer opined that appellant was capable of working eight hours per day with restrictions. He
also recommended carpal tunnel surgery.
By decision dated November 13, 2007, the Office hearing representative affirmed the
denial of appellant’s claim for two hours of intermittent disability a day from December 5, 2003
through July 27, 2006. He found that appellant actually only worked three hours per day casing
mail as she alternated between casing mail and resting for a half hour. The hearing
representative found that the medical evidence was insufficient to establish that she was unable
to perform her duties of casing mail for three hours per day or that her condition had worsened
such that she was unable to perform her duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act10 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence.11
For each period of disability claimed, the employee has the burden of establishing that she was
disabled for work as a result of the accepted employment injury.12 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.13
Under the Act the term “disability” means incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.14 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.15 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.16 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
10

5 U.S.C. §§ 8101-8193

11

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
12

See Amelia S. Jefferson, supra note 11; see also David H. Goss, 32 ECAB 24 (1980).

13

See Edward H. Horton, 41 ECAB 301 (1989).

14

S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006); Bobbie F. Cowart, 55 ECAB 746
(2004); Conard Hightower, 54 ECAB 796 ( 2003); 20 C.F.R. § 10.5(f).
15

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

16

Merle J. Marceau, 53 ECAB 197 (2001).

5

To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).17 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.18
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.19
ANALYSIS
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome on
June 26, 1990. On March 16, 2006 the Office authorized wage-loss compensation for two hours
per day commencing November 12, 2003. The issue is whether appellant established that she
was disable on the days she worked less than six hours during December 5, 2003 through
July 27, 2006.
Appellant’s attending physician, Dr. Wassil a Board-certified physiatrist, concluded that
appellant was disable for more than six hours during the period 2003 to 2006. He stated that
appellant was unable to work her six-hour limited-duty job on specified dates and issued the
dates she worked less than six hours. Dr. Wassil noted that appellant was unable to work a sixhour day due to her carpal tunnel syndrome. He stated that her inability to work was due to
numbness, control or feel the mail, swelling, lack of endurance, weakness and swelling in her
hands. However, Dr. Wassil did not state whether he treated appellant on these dates for her
accepted condition.20 He relied upon appellant’s statements that she was unable to work a sixhour shift on the specified dates as no examination had been performed. Dr. Wassil provided no
objective findings on examination for the dates claimed. The Board will not require the Office to
pay compensation for disability in the absence of medical evidence directly addressing the
specific dates of disability, for which compensation is claimed.21 To do so would essentially
17

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

18

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

19

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

20

See Amelia S. Jefferson, supra note 11 (a claimant who has returned to work following an accepted injury or
illness may need to undergo examination or treatment and such employee may be paid compensation for wage loss
while obtaining medical services and for a reasonable time spent traveling to and from the medical provider’s
location).
21

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008). (When a physician’s statements regarding
an employee’s ability to work consist only of repetition of the employee’s complaints that she hurt too much to
work, without objective findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation).

6

allow employees to self-certify their disability.22 Accordingly, the Board finds that the medical
evidence of record is not sufficient to establish that appellant was disabled for more than six
hours during December 5, 2003 to July 27, 2006.
Appellant presented insufficient medical evidence to establish her disability on the dates
claimed. She did not provide treatment notes from Dr. Wassil or any other physician verifying
that she was examined and treated for her accepted condition on the dates claimed. Appellant
did not submit medical reports explaining, with rationale, why her absence from work for more
than two hours on the dates claimed was related to her accepted bilateral carpal tunnel syndrome.
She has not provided medical evidence sufficient to meet her burden of proof.23
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing
entitlement to intermittent disability for the period December 5, 2003 to July 27, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 13 and April 12, 2007 are affirmed.
Issued: November 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

22

Fereidoon Kharabi, supra note 19.

23

See id; see also Alfredo Rodriguez, 47 ECAB 437 (1996).

7

